Title: From Thomas Jefferson to Messrs. Ball, Elliott, Morris, and Southall, [before 2 November] 1780
From: Jefferson, Thomas
To: Messrs. Ball, Elliott, Morris, and Southall


[Richmond, before 2 Nov.] 1780. Appointment of these men as commissioners “under the act for procuring a supply of provisions and other necessaries for the use of the army, but restricted specially to the procuring the articles enumerated in the said act, and live cattle, horses, waggons, and their gear for the subsistance and transporting the baggage of the troops marching to oppose the enemy.” Instructions follow which are the same as those in the appointments dated 29 Aug. and 8 Oct. 1780, qq.v. A special instruction appears in a postscript to the present letter: “Waggons employed by the commissioners of the provision law or by others to perform public services shou’d not be impressed under the power above given.”
